982 A.2d 647 (2009)
294 Conn. 904
STATE of Connecticut
v.
Joseph Carmen J. CARBONE.
Supreme Court of Connecticut.
Decided October 28, 2009.
Katharine S. Goodbody, special public defender, in support of the petition.
*648 Michele C. Lukban, senior assistant state's attorney, in opposition.
The defendant's petition for certification for appeal from the Appellate Court, 116 Conn.App. 801, 977 A.2d 694 (2009), is denied.
VERTEFEUILLE, J., did not participate in the consideration of or decision on this petition.